Citation Nr: 1330846	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-17 123A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of meniscus tear of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for left shoulder tendonitis.

6.  Entitlement to an initial compensable rating for dyshidrosis of the hands.

7.  Entitlement to an initial compensable rating for onychomycosis of the feet.

8.  Entitlement to an initial rating in excess of 10 percent prior to November 9, 2011, and a rating in excess of 20 percent thereafter, for lumbosacral strain.

9.  Entitlement to an initial compensable rating prior to April 29, 2008, and a rating in excess of 10 percent thereafter, for migraine headaches.

10.  Entitlement to an initial compensable rating prior to April 23, 2008, and a rating in excess of 10 percent thereafter, for peptic esophagitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 207 rating decision by the RO in Houston, Texas.  The Houston RO retains original jurisdiction over the Veteran's claims.  In the January 2005 rating decision, the Waco RO granted service connection for a right ankle disability, a meniscus tear of the right knee, retropatellar pain syndrome of the left knee, left shoulder tendonitis, and lumbosacral strain, assigning initial 10 percent disability ratings for each disorder.  In that decision, the Waco RO also granted service connection for dyshidrosis of the hands, onychomycosis of the feet, migraine headaches, and peptic esophagitis, assigning initial noncompensable disability ratings for each of those disorders.  In the September 2007 rating decision, the Houston RO denied service connection for arthritis of the hands.

Additionally, in a September 2008 rating decision, the Houston RO awarded an increased rating of 10 percent for peptic esophagitis, effective April 23, 2008, and 10 percent for migraine headaches, effective April 29, 2008.  Further, in an October 2012 rating decision, the Houston RO awarded the Veteran an increased, 20 percent rating for lumbosacral strain, effective November 9, 2011.

The Board remanded the case in October 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examinations, which were conducted in November 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2012.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before a Decision Review Officer at the RO in March 2008.  He also testified before the Board at a videoconference hearing in July 2011.  Transcripts of the hearings have been associated with the Veteran's claims file.

As the appeal of the Veteran's claims for higher initial ratings emanate from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the hands that is attributable to military service.  

2.  The Veteran's right ankle disability is manifested by a disability equating to no worse than moderate limitation of motion.  

3.  The Veteran's residuals of meniscus tear of the right knee have been manifested by subjective complaints of pain, stiffness, and limitation of motion to no worse than 0 degrees of extension and 120 degrees of flexion; no instability has been shown.

4.  The Veteran's retropatellar pain syndrome of the left knee has been manifested by subjective complaints of pain, stiffness, and limitation of motion to no worse than 0 degrees of extension and 120 degrees of flexion; no instability has been shown.

5.  The Veteran's left shoulder tendonitis has resulted in disability approximating range of motion of no worse than 125 degrees, exceeding the shoulder level, even with consideration of painful motion. 

6.  The Veteran's dyshidrosis of the hands is manifested by no more than intermittent flare-ups of itchy skin, irritation, and flaking, and requires the use of a topical antifungal lotion.

7.  The Veteran's onychomycosis of the feet is manifested by no more than intermittent flare-ups of itchy skin, irritation, and flaking, which covers less than 5 percent of total body area and requires the use of a topical antifungal lotion.

8.  For the period prior to November 9, 2011, the Veteran's lumbosacral strain was manifested by flexion of the thoracolumbar spine no worse than 90 degrees without pain.

9.  From November 9, 2011, the Veteran's lumbosacral strain has been manifested by flexion of the thoracolumbar spine no worse than 45 degrees, even when pain is taken into consideration.

10.  For the period prior to April 29, 2008, the Veteran's migraine headaches were manifested by pain that is treated with medication, with no prostrating attacks.

11.  From April 29, 2008, the Veteran's migraine headaches have been manifested by pain, nausea, and sensitivity to light and sound that are treated with medication, with no prostrating attacks.

12.  For the period prior to April 23, 2008, the Veteran's peptic esophagitis was manifested by occasional pyrosis controlled by medication.

13.  From April 23, 2008, the Veteran's peptic esophagitis has been manifested by dysphagia, pyrosis, and regurgitation; persistently recurring epigastric distress with considerable impairment of health is not shown. 


CONCLUSIONS OF LAW

1.  The Veteran does not have arthritis of the hands that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2013).

2.  The criteria for an initial rating in excess of 10 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for residuals of meniscus tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2013).

5.  The criteria for an initial disability rating in excess of 10 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2013). 

6.  The criteria for an initial compensable disability evaluation for dyshidrosis of the hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7817 (2013).

7.  The criteria for an initial compensable disability evaluation for onychomycosis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

8.  For the period prior to November 9, 2011, the criteria for an initial rating in excess of 10 percent for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).

9.  For the period from November 9, 2011, the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).

10.  For the period prior to April 29, 2008, the criteria for an initial compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2013).

11.  From April 29, 2008, the criteria for a rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2013).

12.  For the period prior to April 23, 2008, the criteria for an initial compensable rating for peptic esophagitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

13.  From April 23, 2008, the criteria for a rating in excess of 10 percent for peptic esophagitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through October 2006 and July 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claims on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the October 2006 and July 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2006 and July 2007 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2006 and July 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran underwent VA examination in July 2004, April 2008, May 2008, and November 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, records of the Veteran's VA medical treatment have been associated with the file, as have his service treatment records.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran also testified before the undersigned Veterans Law Judge at a hearing in July 2011.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claim

The Veteran is seeking service connection for arthritis of the hands.  In particular, the Veteran contends that he has had problems with his hands since service.  Thus, the Veteran contends that service connection for arthritis of the hands is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from VA providers, as well as VA examinations conducted in November 2011.  Review of the Veteran's claims file reveals that he was found to have a normal musculoskeletal system and normal bilateral upper extremities at an August 1994 entrance medication examination; at that time, he did not report any hand pain.  He was treated on multiple occasions in service for skin problems of the hands and was diagnosed with dermatitis in July 1995 and June 1999, with nummular eczema in January 2002, and with dyshidrosis of the hands in April 2004.  No complaints of pain in the hands or joints, as opposed to problems with the skin of the hands, are present in the service treatment records.  At his separation report of medical history conducted in January 2004, the Veteran responded "Yes" when asked if he experienced any joint pain; however, he referenced only his knees when asked to specify the joints in question.  Similarly, at a report of medical examination conducted in January 2004 pursuant to the Veteran's separation from active duty, he was found to have no abnormalities of the upper extremities or musculoskeletal system.

Relevant post-service medical records consist of VA treatment records as well as VA examination conducted in November 2011.  Treatment records from the Veteran's ongoing treatment with VA treatment providers reflect that he has been seen on multiple occasions for complaints of pain in his hands.  He underwent radiological evaluation in May 2007 for complaints of hand pain; at that time, he was found to have minimal degenerative changes in the distal interphalangeal joints of his fifth fingers bilaterally, but no other abnormalities were found.  A similar finding was made at an August 2007 follow-up visit.  At a July 2008 visit, the Veteran again complained of pain in his hands and was found to have some decreased grip strength.  Arthritis was suggested, but no clear diagnosis was assigned at that time.

Pursuant to the Board's October 2011 remand, the Veteran underwent VA examination in November 2011.  Report of that examination reflects that the Veteran complained of having pain in his hands since service.  The examiner noted that the Veteran displayed a congenital deformity of the bilateral interphalangeal joints of the fifth fingers, which the Veteran reported had been present since birth.  Physical examination revealed no limitation of motion or pain on movement of the hands bilaterally.  Radiological evaluation showed developmental deformities of both fifth fingers and fourth metacarpals but no other abnormalities.  The examiner found that the Veteran does not have any objective evidence of arthritis in his hands and diagnosed no disorder other than the congenital and developmental defects identified above.  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim and has testified before a Decision Review Officer and the Board.  To that end, the Veteran has stated on multiple occasions that his current problems with his hands stem from his time in service.  He has contended that he has had problems with his hands and has consistently sought treatment since service.  The Veteran reiterated these claims in his July 2011 hearing before the Board.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the hands.  As an initial matter, the Board observes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Thus, even if the medical evidence demonstrated that the Veteran currently has a congenital or developmental defect of the hands, such disorders are not to be service connected without evidence of a superimposed disease or injury. 

Further, the Board notes as an initial matter that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

In finding that the Veteran does not have a disorder of the hands that is subject to service connection, the Board acknowledges that the Veteran did seek treatment for a skin disorder of the hands while he was in service.  The Board, however, concludes, pursuant to the VA examiner's findings in November 2011, that the Veteran did not incur any chronic injuries to or disorders of his hands while on active duty.  In this regard, the Board acknowledges that the Veteran's service treatment records document that he sought treatment for skin complaints of the hands on multiple occasions, which was diagnosed, variously, as eczema, dermatitis, and dyshidrosis of the hands.  The Board, however, notes that the Veteran is in receipt of service connection for dyshidrosis of the hands.  There is no evidence in the record that the Veteran ever complained of or sought treatment for problems with the joints of his hands, as opposed to the skin covering them, at any point during his time on active duty.  Importantly, at the Veteran's January 2004 report of medical history, he specifically responded "Yes" when asked if he experienced joint problems, but in the discussion portion of the form mentioned only his knees.  No indication that the Veteran ever complained of or was diagnosed with joint problems in his hands exists in his service treatment records.  Further, at the Veteran's separation medical examination in January 2004, he was found to have no abnormalities of the upper extremities or musculoskeletal system.  In addition, the Board looks to the findings of the November 2011 VA examiner, who conducted a full physical and radiological evaluation of the Veteran, in addition to a thorough review of his contentions and his medical records, and concluded that the only disorder he currently experiences of the hands is a congenital/developmental deformity of the little fingers.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

In this case, there is absent from the record competent medical evidence assigning the Veteran a diagnosis of a hand disorder (other than the congenital defects of his bilateral fifth fingers, which are not subject to service connection, as discussed above) at any point during the claim period.  No medical professional provides findings or opinions to that effect, and the Veteran has not presented or alluded to the existence of any such disability or medical evidence or opinion reflecting disability.  There is simply a lack of any evidence demonstrating that the Veteran has a current diagnosis.  See 38 C.F.R. § 3.303.

Absent a persuasive medical opinion providing a diagnosis of a hand disorder, his claim for service connection for arthritis of the hands must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he has had pain in his hands since his time in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that the Veteran does not experience any disorder of the hands other than the developmental defect of the fifth fingers.  This medical opinion is uncontradicted by any competent medical evidence of record.  Moreover, the Board finds the Veteran's account of hand problems consistently since service to lack credibility.  In that connection, the Board finds compelling the fact that the Veteran himself, when asked to specify the painful joints he complained of in his January 2004 separation report of medical history, did not mention that he had any problems with his hands.  Further, no problems with his hands were found on medical examination at that time.

For the reasons set forth herein, the Board is satisfied that the opinion offered by the Veteran's VA examiner in November 2011 is adequate for deciding this appeal.  In that opinion, the VA examiner provided a report that fully considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusion.  In particular, the VA examiner considered the Veteran's contentions that he had consistently had trouble with his hands and had sought treatment for his hand problems since service and nevertheless concluded that there were no objective disorders of the hand aside from his congenital fifth-finger defect.  The VA examiner offered a clear rationale for this opinion, relying on the Veteran's accounts as well as the normal findings returned by the radiological evaluation.  Thus, the Board relies upon the VA examiner's November 2011 opinion in making its determination.  As discussed above, the examiner offered a clear and well-reasoned rationale for his opinions, relying on the examination report and medical expertise, as well as current medical knowledge, in concluding that no hand disorder, aside from the congenital fifth-finger defect, is currently present.  Importantly, the Board notes that there is no medical evidence of record to contradict the VA examiner's findings; although in May 2007 the Veteran was found to have minimal degenerative changes in the distal interphalangeal joints of his fifth fingers bilaterally, these are the very congenital defects identified by the VA examiner at the November 2011 examination.  No other disorder of the hands has been diagnosed at any point either during or after service.  

The Board has considered the Veteran's contentions that his current hand disability resulted from service.  The Board has already addressed the credibility of his account of the claimed symptoms in service.  Moreover, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is generally not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case in particular, the etiology of a hand disorder manifested by non-observable degenerative changes is clearly beyond the competence of laypersons.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that the Veteran's current hand disability is not etiologically linked to his time in service.  Thus, the Veteran's own assertions as to the etiology of his current hand disability have little probative value in any event.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the hands.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Increase

The Veteran contends that his service-connected right ankle disability, residuals of meniscus tear of the right knee, retropatellar pain syndrome of the left knee, and left shoulder tendonitis are more disabling than reflected by the 10 percent disability ratings initially assigned.  Additionally, the Veteran contends that his service-connected dyshidrosis of the hands and onychomycosis of the feet are more disabling than reflected by the noncompensable disability ratings initially assigned.  The Veteran also contends that his service-connected lumbosacral strain is more disabling than reflected by the 10 percent disabling rating assigned prior to November 9, 2011, and the 20 percent rating assigned thereafter; that his migraine headaches are more disabling than the noncompensable disability rating initially assigned prior to April 29, 2008, and the 10 percent rating assigned thereafter; and that his peptic esophagitis is more disabling than the noncompensable disability rating initially assigned prior to April 29, 2008, and the 10 percent rating assigned thereafter.

Relevant evidence of record consists of VA examinations conducted in July 2004, April 2008, May 2008, and November 2011, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Report of the July 2004 VA examination reflects that the Veteran complained of pain and mild stiffness in the right ankle, as well as clicking on walking and one instance of swelling.  He reported experiencing flare-ups with running and excessive walking.  He also complained of pain in his knees, with the right greater than the left, and stiffness in the right knee and some flare-up of pain in the right knee with climbing stairs.  No instability was noted.  Regarding his left shoulder, the Veteran reported pain on exercising.  He also complained of chronic pain in his low back that flared up with lifting.  He complained of occasional radiating pain into the right lower extremity.  He also reported burning mid-sternal pain on eating, but no nausea or vomiting.  The Veteran stated that he experienced migraines two to three times per month, lasting two to three days at a time, with nausea and sensitivity to light and noise.  

Physical examination at the July 2004 VA examination revealed dryness and flaking of the hands and feet and onychomycosis of the toenails.  He was noted to use topical medication to treat this.  Range-of-motion testing of the Veteran's right ankle and bilateral knees revealed a normal range of motion in each joint with no limitations on repetitive motion.  The Veteran's left shoulder was noted to have a normal range of motion with pain on abduction with repetition.  The Veteran had full forward flexion of the thoracolumbar spine, with pain from 70 to 90 degrees.  No radicular symptoms, tenderness to palpation, or muscle spasm was noted, although slight muscle guarding was found.  Radiological examination of the Veteran's right ankle, knees, left shoulder, and lumbosacral spine were all normal.  The examiner diagnosed the Veteran with right ankle sprain, right knee meniscus tear, dyshidrosis of the hands and feet, onychomycosis of the feet, left shoulder tendonitis, lumbosacral strain, migraine headaches, and peptic esophagitis.

The Veteran was provided VA examination regarding his peptic esophagitis on April 23, 2008.  At that time, he reported experiencing dysphagia when he ate steak and experienced pyrosis every other day with substernal discomfort.  He reported reflux every other day as well but denied nausea or vomiting.  He stated that he took Tums regularly to control his symptoms.  The examiner diagnosed peptic esophagitis that had "increased mildly" since the initial 2004 diagnosis.  An upper endoscopy performed at the examination revealed minimal short segment gastroesophageal reflux.

The Veteran underwent VA examination concerning his skin and headaches on April 29, 2008.  Report of that examination reflects that he complained of weekly headaches that lasted all day and caused photosensitivity and noise sensitivity but no aura, nausea, or vomiting.  He stated that he lost about one day per month of productivity due to his headaches.  He also complained of dry hands with peeling on his fingers and the back of his hands, as well as itching between his toes and toenail deformity.  He stated that he successfully treated these symptoms with over-the-counter medications when needed.  Physical examination of the feet revealed dry skin but no lesions and no onychomycosis.  The examiner diagnosed migraine headaches, dry skin on the hands with no hyperhidrosis, and tinea pedis covering one percent of the feet and 1/1000 of one percent of total body surface.

The Veteran underwent VA orthopedic examination in May 2008.  At that time, he reported a "sharp sticking type pain in the left shoulder" without flare-ups that prevented him from lifting heavy objects or sleeping on his left side.  He also reported taking prescription Motrin to treat his joint pain.  The Veteran stated that he was stiff in all his joints in the mornings and experienced low back pain daily.  He denied radiation of the pain but stated that prolonged sitting or standing worsened the pain in his back.  He was noted to use a cane.  Regarding his knees, the Veteran reported bilateral knee pain without flare-ups or instability.  He complained of pain and popping in his right ankle without flare-ups.  Range-of-motion testing of the Veteran's left shoulder found forward flexion and abduction of 0 to 125 degrees, with pain on abduction beginning at 90 degrees on repetitive-motion testing.  Examination of the Veteran's thoracolumbar spine found no tenderness to palpation, muscle spasm, or increased muscle tension.  Range of motion was flexion to 90 degrees with no limitations on repetitive motion.  Neurological examination of the lower extremities was negative, although the Veteran reported low back pain on straight-leg raise testing.  Evaluation of the Veteran's knees revealed tenderness to palpation bilaterally and range of motion of 0 to 120 degrees bilaterally without pain on motion.  No instability was found.  The right ankle showed dorsiflexion from 0 to 30 degrees with no pain or limitation on repetitive motion.  The examiner noted that radiological examination of the Veteran's knees in December 2006 revealed mild degenerative changes in the right knee.  Similarly, MRI of the lumbar spine performed in September 2006 revealed mild degenerative disc disease.  The examiner diagnosed the Veteran with left shoulder stable joint impingement syndrome, spondylosis of the lumbar spine without radiculopathy, right knee lateral degenerative meniscus, left knee retropatellar pain syndrome, and a normal right ankle with "tendon popping sensation."  

The Veteran again underwent VA examination of his spine and joints on November 9, 2011.  At that time, he complained of ongoing low back pain, as well as numbness and paresthesias in his buttocks and thighs.  The examiner noted that he used a cane but found his gait normal with no ankylosis and no abnormal spinal curvature.  Range-of-motion testing of the Veteran's spine revealed flexion to 45 degrees without pain on motion or additional limitation on repetitive motion testing.  Sensory and motor examination were normal.  The examiner diagnosed the Veteran with spondylosis of the lumbar spine without lower extremity radiculopathy.  Examination of the Veteran's joints revealed that he complained of pain in his left shoulder with movement, as well as pain on the sides of his knees bilaterally.  He also complained of stiffness and occasional swelling in the right ankle.  Physical examination of the Veteran's shoulder revealed pain and decreased sped of joint motion as well as pain in the knees bilaterally.  No instability was noted in the joints, and the Veteran was found to be able to stand for up to a half hour and able to walk between one-quarter and one mile.  Range of motion of the left shoulder was flexion and abduction to 160 degrees, although the examiner noted that the Veteran refused to perform forward flexion past 110 degrees when standing.  Range of motion of the Veteran's knees was from 0 to 135 degrees bilaterally.  Range of motion of the right ankle was dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  No pain on motion was noted in any joint, and no additional limitation on repetitive motion was found.  No joint ankylosis was noted.  Radiological evaluation showed degenerative changes of the Veteran's right knee; his left knee was found to be normal.  The examiner diagnosed left shoulder stable joint impingement syndrome, right lateral degenerative meniscus and osteoarthritis, left knee retropatellar pain syndrome, and a normal right ankle.

Report from the Veteran's gastroesophageal VA examination in November 2011 reflects that he was diagnosed with gastroesophageal reflux disease (GERD).  He reported experiencing infrequent episodes of epigastric distress as well as pyrosis and reflux that occurred four or more times per year but lasted less than one day at a time.  He reported using over-the-counter antacids to control his symptoms.  Examination of the Veteran's skin revealed a diagnosis of dyshidrosis and tinea pedis.  The Veteran reported using occasional over-the-counter topical medication to treat the tinea pedis.  Physical examination revealed no lesions or signs of dyshidrosis on the hands, with mild flaking of the space between the toes bilaterally.  The examiner diagnosed the Veteran with mild dyshidrosis of the hands and mild tinea pedis of the feet; he was found to have no onychomycosis at the time of examination.  The examiner found the Veteran's skin disorders to affect less than five percent of total body area.  The Veteran also underwent VA examination concerning his migraines in November 2011.  At that time, he complained of experiencing one to two headaches per week that lasted one to two days per time and responded well to medication.  He also complained of sensitivity to light and sound during headaches.  No characteristic prostrating attacks were noted.  

Treatment records from the Veteran's VA treatment provider reflect that he has been seen on multiple occasions for complaints of pain in his right ankle, left shoulder, knees, and spine, as well for migraines, peptic esophagitis, and problems with his skin.  At a treatment visit in July 2006, he was seen by a neurologist with complaints of two to three headaches per week lasting a few minutes to several hours and sensitivity to light and sound, as well as nausea.  He was again seen in December 2006 for complaints of migraines and in January 2007 for complaints of a rash on his fingers.  At that time he was diagnosed with dyshidrotic eczema of the hands.  At a December 2006 treatment visit, he complained of bilateral knee pain, which he was treating with over-the-counter medication.  He was diagnosed with minimal degenerative joint disease of the knees.  He was seen in June 2010 for complaints of a flare-up of low back pain after playing with his son in the floor; at that time, he reported pain radiating to his right thigh and foot.  At a December 2009 VA treatment visit, the Veteran's migraines were noted to be controlled with medication.  Similarly, at an August 2010 visit, the Veteran complained of occasional gastroesophageal symptoms and occasional low back pain; at the time, his physical noted that "these problems are controlled."  

The Veteran has also testified before a Decision Review Officer at a hearing at the RO in March 2008 and before the Board at a videoconference hearing in July 2011.  At the March 2008 hearing, the Veteran stated that he experienced pain and limited motion in his left shoulder, knees, back, and right ankle, as well as increased stiffness when he woke up in the morning.  He also stated that he was using cream on his hands and feet to prevent dryness and flaking.  Regarding his migraines, the Veteran stated that he got headaches approximately every two weeks and would sometimes have to leave work due to light and sound sensitivity.  He stated that he had to lie in his recliner and was unable to concentrate at times with a headache.  He further stated that he first started having pain in his hands in service and that his physicians had recently diagnosed him with arthritis in the hands.  Similarly, at the July 2011 hearing, the Veteran complained that he experienced morning stiffness in all his joints and had pain in his left shoulder, low back, knees, and right ankle.  He also stated that he uses lotion on his hands to prevent dryness and peeling and fungal infection on his feet.  

Right Ankle Disability

The RO has evaluated the Veteran's right ankle disability in accordance with the criteria set forth in Diagnostic Code 5271, governing limited motion of the ankle.  The Board notes at the outset that "right ankle disability" does not have a specified Diagnostic Code under the rating schedule.  38 C.F.R. Part 4.  Nevertheless, when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury to which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

In that connection, the Board notes that diagnostic criteria analogous to the Veteran's disability are found in Diagnostic Code 5271, which covers limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  A higher rating is warranted only for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's right ankle disability warrants no more than the 10 percent disability rating initially assigned.  As the 10 percent rating has been assigned for the entire period of the claim, a higher schedular rating is not warranted for limited motion.  In so finding, the Board notes that the most recent examination, in November 2011, revealed dorsiflexion to 20 degrees and plantar flexion to 35 degrees without pain or limitation on repetition and no swelling, instability, or tenderness.  Further, no examiner has found that the Veteran's right ankle disorder impacts his work in any way, and there has been no indication at any point during the appeal period that the right ankle disorder has rendered the Veteran unable to work.  Range-of-motion testing has revealed, at worst, dorsiflexion to 20 degrees and plantar flexion 30 degrees without pain.  No ankylosis of the ankle has been found at any time during the appeal period.  As there is no medical evidence of record suggesting that the symptoms caused by the Veteran's right ankle disability equate to worse than moderate limitation of motion, a higher rating is not warranted, and has not been at any time since the award of service connection.

In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the initially assigned 10 percent for the Veteran's right ankle disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Right and Left Knee Disabilities

Regarding the Veteran's right and left knee disabilities, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain and stiffness in the knees, which problems are exacerbated by prolonged activity such as climbing stairs.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of pain and swelling in the knees bilaterally.  The Board notes, however, that the May 2008 VA examiner noted that the Veteran's range of motion of the knees bilaterally was flexion to 120 degrees without pain and extension to 0 degrees without pain; the November 2011 examination similarly found bilateral range of motion of flexion to 135 degrees without pain and extension to 0 degrees without pain.  At worst, the Veteran's range of motion in the knees has been from 0 to 120 degrees bilaterally, as recorded at his May 2008 VA physical therapy evaluation.  No subluxation or dislocation has been noted in either knee at any examination.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports initial disability ratings in excess of 10 percent for either knee.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right or left knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent initially assigned for each knee.  In reaching this decision, the Board observes that range-of-motion testing showed that the Veteran's flexion and extension levels have not resulted in a level of disability warranting a rating higher than the 10 percent assigned for either knee, even when pain on motion is taken into consideration.  As noted above, at the May 2008 VA examination, the Veteran demonstrated flexion to 120 degrees with full extension bilaterally, which does not approximate the compensable levels for limitation of motion of either knee (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran has complained of pain and stiffness of his knees, there is no evidence to suggest that he has had functional losses of his right or left knee tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's residuals of meniscus tear of the right knee and retropatellar pain syndrome of the left knee are not so disabling as to approximate the level of impairment required for assignment of a higher rating for either knee under the limitation-of-motion criteria.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the knees has been no worse than flexion of 120 degrees and full extension to 0 degrees, without pain on motion.  As such, neither VA examination reports nor treatment records revealed limitation of flexion or extension of the right or left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time during the appeal period.  As the functional impact of the Veteran's residuals of meniscus tear of the right knee and retropatellar pain syndrome of the left knee has been considered by the examiners and the 10 percent ratings initially assigned, no higher rating is warranted for either knee under Diagnostic Code 5260 or 5261.  

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted based on subluxation or lateral instability for either knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, despite the Veteran's complaints of instability in his knees, no instability of the knees has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit, including in particular at the November 2011 VA examination, at which the examiner conducted tests of both knees designed to identify any instability in the joints.  No instability was found at any of those tests in either knee.  Therefore, the Board does not find that a separate disability rating is warranted for either knee on account of lateral instability or subluxation.

Left Shoulder Tendonitis

The Veteran's service-connected left shoulder tendonitis has been evaluated under Diagnostic Code 5024 as analogous to tenosynovitis.  Diagnostic Code 5024 states that tenosynovitis is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013).  Diagnostic Code 5003 in turn provides that degenerative arthritis will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  Under that Diagnostic Code, a 20 percent rating is assigned when motion of the minor arm is limited to shoulder level, or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence shows that the Veteran is right handed; thus, his left arm is the minor arm.  Although arthritis has not been definitively diagnosed in the left shoulder, Diagnostic Code 5201 is the appropriate diagnostic code for evaluating the Veteran's disability, as limitation of motion of the arm is the primary manifestation.  Other diagnostic codes involving the shoulder and arm are not applicable as the evidence has not shown that there is ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Veteran's left shoulder tendonitis has been rated as 10 percent disabling.  Upon review of the evidence, the Board finds that a higher rating is not warranted as the evidence does not show that the Veteran's forward flexion of the left shoulder approximates limitation to the shoulder level.  Although the May 2008 VA examiner noted that the Veteran experienced pain on abduction beginning at 90 degrees, the examiner further found that he was able to continue the motion of flexion to 125 degrees.  In that connection, the Board notes that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that a veteran is not entitled to the maximum disability rating under a diagnostic code pertaining to limitation of motion of a joint solely because the veteran experiences pain on motion of the joint, even if the pain occurs throughout the entire range of motion of the joint).  In the Veteran's case, VA examiners have found that forward flexion was limited to no worse than 125 degrees on repetitive testing, with painful motion beginning no sooner than 90 degrees, and indicated that no further DeLuca complications with repetitive motion were present.  Thus, the Veteran's forward flexion of the left shoulder does not approximate limitation to shoulder level even with consideration of painful motion and other factors, and the effect of such painful motion is already contemplated in the 10 percent rating initially assigned.

In this case, range-of-motion testing does not show limitation of forward flexion or abduction to the shoulder level (90 degrees).  Instead, forward flexion and abduction have been measured to no worse than 125 degrees at the Veteran's VA examinations.  Painful motion was noted at the end of the ranges.  Accordingly, at most the Veteran's motion of the left shoulder has not displayed limitation of flexion to the shoulder level (90 degrees), even with consideration of painful motion.  This level of disability is contemplated by the 10 percent rating that was initially assigned.  Consequently, an initial rating in excess of 10 percent is not warranted for left shoulder tendonitis.

Skin Disabilities of the Hands and Feet

The Veteran's dyshidrosis of the hands and onychomycosis of the feet have been given initial noncompensable disability evaluations under general set of criteria applicable to skin found at 38 C.F.R. § 4.118 (2013).  Dyshidrosis of the hands has been evaluated under Diagnostic Code 7817, governing exfoliative dermatitis.  Under Diagnostic Code 7817, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7817.  A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

Onychomycosis of the feet has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813, which instructs that the disorder in question should be rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending on the predominant disability.  As the onychomycosis affects only the Veteran's feet and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis.  Diagnostic Code 7806 provides that a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic 7806.

The Board notes that the portion of the Schedule for Rating Disabilities that addresses the skin was amended effective October 23, 2008.  The amendments, however, only apply to applications for benefits received by VA on or after October 23, 2008.  Because the Veteran's initial claims for service connection were received in June 2004, the amendment is not relevant, and therefore, it will not be discussed.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

A review of the claims folder shows that the Veteran's dyshidrosis of the hands is manifested by intermittent flare-ups of itchy skin, irritation, and flaking that require him to use a topical lotion.  There is no evidence of scarring or other skin abnormalities.  In that connection, the Board notes that the November 2011 VA examiner specifically diagnosed the dyshidrosis as "mild" and requiring only topical treatment for symptom control.  Additionally, there is no evidence that the flare-ups require any other treatment than topical antifungal cream; the Veteran does do not require corticosteroids, immunosuppressive retinoids, PUVA or UVB, or electron beam therapy to treat his dyshidrosis of the hands.  With respect to the criteria found at Diagnostic Code 7817, the Board thus finds that there is no evidence to show that disability due to the Veteran's dyshidrosis of the hands is consistent with the criteria for a compensable rating at any time during the appeal period.  See 38 C.F.R. § 4.118.

Alternatively, the Board notes that the Veteran's dyshidrosis of the hands could be rated under the criteria found at Diagnostic Code 7806, governing dermatitis or eczema.  Under the criteria found at this Diagnostic Code, a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  In order to obtain a higher rating under Diagnostic Code 7806, the rash must cover an area of at least five percent, but less than 20 percent of the entire body, or require intermittent systemic therapy.  Here, the medical evidence shows that the November 2011 VA examiner specifically found the Veteran' skin disorders to cover less than five percent of his total body area.  Similarly, the April 2008 VA examiner found no evidence of a skin disorder of the hands at the time of that examination.  At no time during the appeal period has the Veteran's dyshidrosis of the hands required any systemic therapy.  This evidence, again, is consistent only with the criteria for a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic 7806.  

Regarding the Veteran's onychomycosis of the feet, the Board finds that, upon review of the evidence, an initial compensable rating is not warranted at any time during the appeal period.  This is so because, as noted above, in order to obtain a higher, 10 percent, rating under Diagnostic Code 7806, the rash must cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy.  Here, the medical evidence shows that the November 2011 VA examiner specifically found the Veteran' skin disorders to cover less than five percent of his total body area.  Similarly, the April 2008 VA examiner found the disorders to cover only one percent of his feet.  At no time during the appeal period has the Veteran's onychomycosis of the feet required any systemic therapy.  This evidence, again, is consistent only with the criteria for a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic 7806.  

Based on the foregoing, the Board concludes that the disability due to the Veteran's dyshidrosis of the hands and onychomycosis of the feet is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for either disorder.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claims, and the claims for initial compensable ratings for dyshidrosis of the hands and onychomycosis of the feet must be denied.

Lumbosacral Strain

In its rating decisions, the AOJ evaluated the Veteran's lumbosacral strain in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, in relevant part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not severe enough to result in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides the following:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  For purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Upon review of the evidence of record, the Board does not find that an initial rating in excess of 10 percent is warranted for the period prior to November 9, 2011.  In this case, the Board finds that, for the period in question, the Veteran's flexion of the thoracolumbar spine was no worse than to 90 degrees, with pain no sooner than at 70 degrees of flexion, warranting no higher than the 10 percent rating initially assigned.  This is so based on consideration of the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the July 2004 VA examination, the Veteran's flexion was found to be to 90 degrees, with pain beginning at 70 degrees.  These findings warrant a rating of no more than the 10 percent initially assigned prior to November 9, 2011, under the General Rating Formula for Diseases and Injuries of the Spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion of the lumbar spine at the July 2004 examination and nevertheless finds that the Veteran's forward flexion of the thoracolumbar spine is functionally limited to, at worst, the 70 degrees recorded by the July 2004 VA examiner.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran at his VA examinations, most particularly the examinations conducted in July 2004 and May 2008, warrants a rating of no more than the 10 percent initially assigned for the period prior to November 9, 2011.

Similarly, for the period from November 9, 2011, the Board finds that the Veteran's lumbosacral strain does not warrant a rating in excess of the 20 percent currently assigned.  In that connection, the Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 30 degrees or less at any time during the period from November 9, 2011, even when considering pain on motion, to warrant a 40 percent rating.  To the contrary, the Veteran's forward flexion of the thoracolumbar spine was noted as to 45 degrees by the November 2011 VA examiner.  Similarly, the Board also notes that there is no evidence that the Veteran's lumbar strain resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point from November 9, 2011.  The Board acknowledges that the Veteran's VA examination has revealed painful motion of the thoracolumbar spine.  As discussed above, however, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 20 percent rating currently assigned for the period from November 9, 2011.  Therefore, the Board does not find that a rating in excess of the 20 percent assigned from November 19, 2011, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

In sum, the evidence of record shows that, for the period prior to November 9, 2011, a rating in excess of the 10 percent initially assigned for the Veteran's service-connected lumbosacral strain was not warranted.  For the period from November 9, 2011, a disability rating in excess of the 20 percent currently assigned is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected lumbosacral strain.  In this case, although there is radiological evidence of degenerative disc disease and  of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine which contemplates such changes even though service connection has not been specifically awarded for any disability other than strain.  The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbosacral strain has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board has also considered the Veteran's lumbosacral strain under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the appeal period.  In that connection, the Board notes that the November 2011 VA examiner found that the Veteran experienced no incapacitating episodes.  No periods of incapacitation have been noted at any time during the appeal period.  As such, despite a diagnosis of degenerative disc disease, the Board finds that consideration of the Veteran's lumbosacral strain under the rating criteria for intervertebral disc syndrome does not result in an initial rating in excess of 10 percent prior to November 9, 2011, or a rating in excess of 20 percent thereafter.  Further, although the Veteran has on occasion complained of some radiating pain into his right lower extremity, he has not at any time been diagnosed with any separate neurological impairment; thus, no separate rating for neurological disability is warranted.

Migraine Headaches

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100.  Diagnostic Code 8100 provides that a 50 percent rating is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for migraines with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The Veteran's migraine headaches were initially rated as noncompensably disabling prior to April 29, 2008, and as 10 percent disabling thereafter.

Upon review of the record, the Board does not find that an initial compensable rating is warranted for the Veteran's migraine headaches for the period prior to April 29, 2008.  In so finding, the Board notes that at the July 2004 VA examination the Veteran reported headaches two to three times per month, lasting two to three days at a time.  He complained of photophobia and nausea but did not indicate that the headaches caused incapacitation.  Consequently, the Board finds that an initial compensable rating for headaches is not warranted for the period prior to April 29, 2008.  During that period, the Veteran did not experience the prostrating attacks that are required for a compensable rating.

Further, and based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's migraine headaches from April 29, 2008.  Higher ratings of 30 and 50 percent both presuppose that the headaches result in characteristic prostrating attacks.  Simply, and despite the Veteran's testimony at his hearings, the evidence of record does not reveal that the headaches are ever characterized by prostrating attacks.  To the contrary, the November 2011 VA examiner specifically considered the Veteran's contentions concerning his headaches and nevertheless found them not to rise to the level of prostrating attacks.  VA outpatient treatment reports similarly document complaints of headaches, but the Veteran reported at a December 2009 treatment visit that the headaches were controlled with medication.  Thus, even the criteria for a 10 percent rating are not met, which also require prostrating attacks.  Therefore, for the period from April 29, 2008, the Veteran's migraine headaches have not manifested in the frequency or severity necessary for a higher rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Peptic Esophagitis

The Veteran's peptic esophagitis has been rated as a hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  Under that Diagnostic Code, a 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Upon review of the evidence, the Board finds that an initial compensable rating for the Veteran's peptic esophagitis is not warranted for the period prior to April 23, 2008.  In that connection, the Board notes that at the July 2004 VA examination, the Veteran complained only of occasional pyrosis; no other symptoms were recorded.  He reported at the time that his symptoms were under good control with over-the-counter antacids.  No dysphagia or regurgitation was noted during that period, nor was the Veteran shown to have substernal or arm pain.  Consequently, the Board concludes that an initial compensable rating is not warranted for the Veteran's service-connected peptic gastritis for the period prior to April 23, 2008.

The Board further finds that a rating in excess of 10 percent for the Veteran's peptic esophagitis is not warranted from April 23, 2008.  In this regard, the Board points out that the April 23, 2008, and November 2011 VA examination reports reflect that the Veteran's peptic esophagitis has been manifested by pyrosis, dysphagia, and regurgitation, as well as substernal pain.  See 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7346.  Persistently recurrent epigastric distress, however, has not been evidenced by the VA examination or the Veteran's testimony; nor has the Veteran been shown to have considerable impairment of health due to his peptic esophagitis symptomatology.  In that connection, the Board notes that the April 2008 and November 2011 VA examiners did not find that the Veteran was experiencing weight loss or any other adverse effect on his health due to his peptic esophagitis.  Additionally, hematemesis or melena has not been shown.  Consequently, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected peptic esophagitis from April 23, 2008.

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, the Board finds that higher ratings are not warranted under the pertinent criteria for any disability on appeal.

C.  Extra-Schedular Evaluation

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorders-without consideration of other disabilities-has rendered impractical the application of the regular schedular standards.  The Veteran himself has stated, at multiple VA examinations, that he continues to maintain full-time employment.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claims for initial disability ratings in excess of 10 percent for the Veteran's service-connected right ankle disability, residuals of meniscus tear of the right knee, retropatellar pain syndrome of the left knee, and left shoulder tendonitis must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5024, 5201, 5260, 5261, 5271.  The Board further finds, for the entirety of the appeal period, that initial compensable disability ratings for dyshidrosis of the hands and onychomycosis of the feet are not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813, 7817.  The Board additionally finds that the criteria for an initial rating in excess of 10 percent prior to November 9, 2011, and in excess of 20 percent thereafter, for lumbosacral strain have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237.  In addition, the Board finds that the criteria for an initial compensable rating prior to April 29, 2008, and in excess of 10 percent thereafter, for migraine headaches have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100.  Finally, the Board finds that the criteria for an initial compensable rating prior to April 23, 2008, and in excess of 10 percent thereafter, for peptic esophagitis have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for ratings higher than those initially assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of meniscus tear of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for left shoulder tendonitis is denied.

Entitlement to an initial compensable rating for dyshidrosis of the hands is denied.

Entitlement to an initial compensable rating for onychomycosis of the feet is denied.

Entitlement to an initial rating in excess of 10 percent prior to November 9, 2011, and a rating in excess of 20 percent thereafter, for lumbosacral strain is denied.

Entitlement to an initial compensable rating prior to April 29, 2008, and a rating in excess of 10 percent thereafter, for migraine headaches is denied.

Entitlement to an initial compensable rating prior to April 23, 2008, and a rating in excess of 10 percent thereafter, for peptic esophagitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


